      Case 4:20-cv-03678 Document 51 Filed on 05/28/19 in TXSD Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

IN RE: ETHICON, INC. PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                        Master File No. 2:12-MD-02327

------------------------------------------------------------------          MDL No. 2327
THIS DOCUMENT RELATES TO:
                                                                        JOSEPH R. GOODWIN
Lauri Bell, et al. v. Ethicon, Inc., et al.,                            U.S. DISTRICT JUDGE

Case No.: 2:13-cv-05389

 PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION TO
LIMIT OR EXCLUDE CERTAIN CASE-SPECIFIC TESTIMONY AND OPINIONS OF
                    BRUCE ROSENZWEIG, M.D.

         Plaintiffs Lauri and Terrill Bell (hereinafter, “Plaintiffs) respectfully request the court

deny Defendants’ Motion to Limit or Exclude Bruce Rosenzweig, M.D. (“Defendants’ Motion”)

for the reasons stated below.

                                            I. INTRODUCTION

         Dr. Rosenzweig’s opinions have been vetted as much as any other expert’s in this MDL,

and in other related MDL’s. This Court has consistently found him well qualified to testify on a

wide variety of topics. In fact, in an order denying Defendants’ motion for new trial, this Court

cited extensively to Dr. Rosenzsweig’s testimony as having provided sufficient support for the

plaintiff’s claims, in several different areas. See Huskey v. Ethicon, Inc., No. 2:12-CV-05201,

2015 WL 4944339 at **4-8 (S.D.W. Va. Aug. 19, 2015) (discussing Dr. Rosenzsweig’s

testimony that the TVT-O product shrinks and deforms causing a foreign body reaction; that the

heavyweight Prolene mesh was not suitable for implantation in the human body; and that the

warnings in the TVT-O IFU –about “transient” groin pain were insufficient).

         Dr. Rosenzsweig is a pelvic floor surgeon based in Chicago, whom Ethicon itself has

described as “very skilled.” He is also an assistant professor of Obstetrics and Gynecology at
                                                         1
     Case 4:20-cv-03678 Document 51 Filed on 05/28/19 in TXSD Page 2 of 11




Rush University Medical Center. Previously, he had fellowships at the State University of New

York at Syracuse and at UCLA. He started a urogynecology program at the University of

Illinois, Chicago and he has performed more than one thousand surgeries in the pelvic floor,

including more than 300 surgeries to address complications associated with synthetic mesh

products, including those at issue in this case. Dr. Rosenzsweig has also published numerous

articles and given numerous lectures on the treatments for urinary incontinence and pelvic organ

prolapse. Moreover, Dr. Rosenzweig has attended Defendants’ own TVT-O and Prolift seminars

and has developed extensive familiarity with both products through introduction by

representatives of Defendants, the IFUs for each product, hands on experience, and independent

medical literature.1

       Dr. Rosenzweig seeks to apply his extensive knowledge and experience to opine about

the Ethicon TVT-O and Prolift mesh products, Ethicon’s failure to warn about numerous

complications associated with the mesh products, and specific causation inter alia. Dr.

Rosenzweig’s complete expert report is attached to Defendants’ motion as Exhibit B and

incorporated by reference as if fully set forth herein.

       The Court has written, in various Daubert orders, that “Dr. Rosenzsweig has

demonstrated extensive knowledge of and experience with the process of polypropylene

degradation in the body,” that “[a]lthough Dr. Rosenzsweig has never designed vaginal mesh

devices, he has considerable familiarity with their structure and use,” that “Dr. Rosenzsweig

received thorough training on the implementation of sling products in pelvic repair,” that

“although Dr. Rosenzsweig is not a toxicologist, he stated that he regularly encounters cytoxicity

in his practice, including in women who have polypropylene mesh implants,” and that “Dr.


1
 See Rosenzweig’s Expert Report, attached as Exhibit B to Defendants’ motion and incorporated herein by
reference (Case 2:13‐cv‐05389 Doc. 44‐2).

                                                  2
     Case 4:20-cv-03678 Document 51 Filed on 05/28/19 in TXSD Page 3 of 11




Rosenzsweig has performed over a thousand pelvic floor surgical procedures, and over 200

surgeries dealing with complications related to synthetic mesh, including the removal of

numerous TVT devices.” Wilkerson v. Boston Scientific Corp., No. 2:13-CV-04505, 2015 WL

2087048, at **5-6 (S.D.W. Va. May 5, 2015); Huskey v. Ethicon, Inc., 29 F.Supp 691, 707

(S.D.W. Va. 2014). As a result, this Court wrote that it “has considered Dr. Rosenzweig as a

general causation expert three times in the past, and on each occasion, I have admitted his

general causation testimony on the properties of polypropylene mesh.” Tyree v. Boston Scientific

Corp., 54 F.Supp. 3d 501, 565 (S.D.W. Va. 2014), as amended Oct. 29, 2014. Since these

opinions, Dr. Rosenzsweig’s qualifications, training, and experience has only grown.

       Undeterred by Dr. Rosenzweig’s sterling credentials and this Court’s prior orders,

Defendants have challenged most of his opinions in this case. Many of the challenges raise

arguments already rejected by this Court. To the extent that Defendants’ motion raises any new

arguments, Plaintiffs contend that such mischaracterizes Dr. Rosenzweig’s testimony and

opinions and/or, at best, raise issues for cross-examination, not for limitations or exclusion of his

scientific expert opinions.

       For these reasons, Defendants’ motion should be denied.

       Importantly, Defendants do not contest Dr. Rosenzweig’s qualifications to testify about

all of the topics in his report. They could not credibly do so in the face of all of the decisions

pertaining to him in this MDL already. Moreover, they do not challenge every opinion stated,

including, but not limited to opinions about the product warnings. In his report, Dr. Rosenzsweig

is applying his considerable experience as a pelvic surgeon who is familiar with pelvic mesh

devices, including the TVT-O and Prolift, to tell the jury what information physicians and

patients need when deciding whether to use these devices. All of his opinions are relevant and



                                                 3
     Case 4:20-cv-03678 Document 51 Filed on 05/28/19 in TXSD Page 4 of 11




probative as to whether the TVT-O and Prolift products were safe and whether they contained

adequate warnings. Any alleged issues with Dr. Rosenzweig’s opinions go to the weight of his

testimony, not to its admissibility, and are properly contested through cross-examination.

                                   II. LEGAL STANDARD

       The Court is well aware of the standard. Nevertheless, Plaintiffs point to and incorporate

by reference the standard of review for Daubert motions as articulated by Plaintiffs in their

Daubert motion against Dr. Michael Woods, as articulated by the Court in Huskey v. Ethicon,

Inc., 29 F. Supp. 3d 691, 701 (S.D.W. Va. 2014) and in all subsequent Daubert decisions

rendered in this litigation, especially those pertaining to Dr. Rosenzweig and his expert opinions.

       Daubert represents a “liberalization, not a tightening, of the rules controlling admission

of expert testimony.” Cavallo v. Star Enterprise, 100 F.3d 1150, 1158 (4th Cir. 1996).           A

witness may qualify as an expert based on “knowledge, skill, experience, training or education.”

Fed. R. Evid. 702. Expert testimony satisfies Rule 702 where it concerns “scientific, technical or

other specialized knowledge,” and where it will aid the jury in understanding or resolving a fact

at issue. United States v. Dorsey, 45 F.3d 809, 813 (4th Cir. 1995). Further, “exclusion is the

least favored means of rendering questionable scientific evidence ineffective.” Id.

       If a witness is suitably qualified, then the Daubert inquiry generally breaks down into a

two-step analysis. The first issue is whether the proffered evidence represents “scientific

knowledge,” meaning that it is supported by appropriate validation. The second issue is whether

the evidence would assist the jury – i.e. whether it is relevant. United States v. Dorsey, at 813.

The relevance aspect of the inquiry is often discussed in terms of whether the expert’s opinions

“fit” the case. See Daubert v. Merrill Dow Pharms., Inc., 509 U.S. 579, 591-92 (1993).

                                       III. ARGUMENT



                                                 4
     Case 4:20-cv-03678 Document 51 Filed on 05/28/19 in TXSD Page 5 of 11




       Defendants have raised six separate challenges to the testimony of Dr. Rosenzweig, many

of which retrace previously rejected arguments. This brief will respond to each of the challenges.

A.     DR. ROSENZSWEIG IS NOT PROHIBITED FROM RELYING UPON HIS
       GENERAL OPINIONS AND THE GENERAL OPINIONS OF OTHERS IN
       STATING HIS CASE-SPECIFIC OPINIONS

       Defendants take issue with Dr. Rosenzweig’s reliance on both his own general opinions

and those of others in his report. However, there is nothing that prohibits this practice and

Defendants cite no authority for this challenge. To the contrary, Dr. Rosenzweig is required to

state the basis for his opinions and his reliance material and he did just that here. To the extent

any opinions that ultimately go to the jury are redundant or duplicative of others, Plaintiffs will

be mindful of such and not improperly waste the jury or court’s time with unnecessarily

repetitive or unhelpful opinions.

       Any objections to the general opinions stated by Dr. Rosenzsweig or other of Plaintiffs’

general experts, can and will be dealt with in the Court’s orders as to those reports.

B.     DR. ROSENZWEIG’S OPINIONS AS TO SAFER ALTERNATIVES ARE
       GENERAL IN NATURE AND APPROPRIATE FOR THE SPECIFIC REPORT
       AT ISSUE

       Defendants misconstrue Dr. Rosenzsweig’s reference to the Burch procedure, autologous

fascia slings. In a footnote to their motion, they state that Dr. Rosenzsweig’s opinions “appear to

be case specific insofar as he intends to testify the Plaintiff would not have been injured an

alternative procedure been performed.” This is not the case.

       Again, Plaintiffs are mindful of this Court’s decisions in other cases, including, but not

limited to the Brooks v Ethicon decision cited concerning the topic of the safety of alternative

procedures. To be clear, any opinions expressed by Dr. Rosenzweig in his case specific report –

who is also a general liability expert in this case - and any other general liability expert opinion



                                                 5
     Case 4:20-cv-03678 Document 51 Filed on 05/28/19 in TXSD Page 6 of 11




as to safer alternatives are not intended to overstep any of the Court’s instructions as to these

types of opinions. More specifically, any opinions stated as to safer alternative procedures are

general in nature and, thus, a decision on the admissibility of such should be dealt with in the

context of Defendants’ general causation Daubert motions. As in Brooks, Plaintiffs ask that the

Court decline to rule on these general causation issues raised in Defendants’ specific causation

motion.

       As explicitly stated in his report, Dr. Rosenzweig also states that the Burch procedure,

autologous fascia slings, and even the Dynamesh product are examples of what he believes

would have been appropriate alternatives. As to the Dynamesh product specifically, Dr.

Rosenzweig specifically states that “any design that would have utilized a lightweight, large-pore

polypropylene material” would have been safer. He merely points to Dynamesh as one example

of a product that uses such safer material that Defendants could have and should have used to

make their products safer; not that the specific product (Dynamesh) is a “safer alternative

design.”

C.     DR. ROSENZWEIG’S OPINIONS ABOUT THE ADEQUACY OF THE IFU
       (LABELING OPINIONS) SHOULD BE ADMITTED

       Defendants’ arguments as to warnings are simply repurposed arguments that have failed

in the past. This Court has already permitted Dr. Rosenzweig to testify about the inadequacy of

product warnings in several cases in this MDL and the Boston Scientific MDL. See e.g.

Wilkerson v. Boston Scientific Corp., No. 2:13-CV-04505, 2015 WL 2087048, at *7-8 (S.D.W.

Va. May 5, 2015); Huskey v. Ethicon, Inc., 29 F. Supp. 3d 691, 703-04 (S.D.W. Va. 2014)(

holding that Dr. Rosenzweig was “qualified to testify generally on the adequacy of the TVT-O’s

product warnings and marketing materials.”). Dr. Rosenzweig’s opinions are based on his

extensive knowledge as a pelvic floor surgeon who has performed 100s of surgeries, along with

                                                6
     Case 4:20-cv-03678 Document 51 Filed on 05/28/19 in TXSD Page 7 of 11




his extensive review of the scientific literature and Defendants’ internal documents. See e.g.

Huskey, 29 F. Supp. 3d at 707; further see above and see Dr. Rosenzweig’s report. Nothing has

changed since these prior decisions. If anything, Dr. Rosenzweig’s knowledge and expertise has

only grown.

       Through his clinical experience as a pelvic floor surgeon and experience as a testifying

expert in these MDLs, Dr. Rosenzweig has gained expertise in labeling, Instructions for Use

(“IFUs”) and package inserts, as he has been responsible for thousands of risk-benefit

discussions about medical devices and drugs. Similar to Ethicon’s own Medical Directors Dr.

Martin Weisberg and Dr. David Robinson, Dr. Rosenzweig is an expert in IFUs through

performing surgery in the pelvic floor, reviewing IFUs, and counseling patients regarding IFUs,

and testifying about the adequacy of such labels—including those accompanying Ethicon’s

pelvic mesh products.2

       The law is clear that one does not have to be a “warnings expert” to opine about the need

for stronger warnings. See Pineda v. Ford Motor Co., 520 F.3d 237, 245 (3d Cir. 2008) (holding

that district court abused its discretion by excluding engineer from testifying about need for

stronger warnings in vehicle’s service manual). And, based on his extensive experience with

polypropylene mesh, Dr. Rosenzweig is far more qualified to talk about the need for stronger

warnings than some experts who have been permitted to do so. See, e.g., McNeil-PPC, Inc., No.

07-348, 2011 WL 1673805, at **9-10 (E.D. Pa. May 4, 2011) (allowing professor in school of

packaging to testify about the need for stronger warnings, even though she was not a medical




2
 See relevant portions of the Martin Weisberg Dep., previously produced in this MDL as Exhibit 4, at
665:15-666:1, 667:1-21 (asserting expertise in labeling based on clinical experience); David Robinson
Dep., attached as Exhibit 5, at 1043:21-1044:6, 1045:17-25 (same) to the Plaintiffs’ Daubert Response
concerning Rosenzweig in Lewis.

                                                 7
     Case 4:20-cv-03678 Document 51 Filed on 05/28/19 in TXSD Page 8 of 11




doctor and not an expert in the disease allegedly caused by the drug). For all of these reasons,

Dr. Rosenzweig is well qualified to opine about the need for stronger warnings.

D.     DR. ROSENZWEIG’S DOES NOT SPECULATE ABOUT WHAT BELL’S
       IMPLANTER KNEW OR DID NOT KNOW PRIOR TO SURGERY.

       Dr. Rosenzweig has no intention of giving improper state of mind or speculative

testimony. Dr. Rosenzweig does not intend to waste the Court’s time or that of any jury and

Plaintiffs believe that he has proven that his testimony is relevant and helpful to the jury. See e.g.

Huskey, 2015 WL 4944339, at **4-8 (discussing various aspects of Dr. Rosenzweig’s testimony

as having provided sufficient evidence for Plaintiffs to support their claims).

       The facts here are that Dr. Pramudji was deposed AFTER Dr. Rosenzweig provided his

report in this case. Dr. Rosenzweig reserved his right to amend and/or supplement as additional

material, including deposition testimony, was provided. Nevertheless, what Dr. Rosenzweig can

and does opine is what information was in the IFU at the time of Mrs. Bell’s implant (and others

prior) and what Defendants’ knew internally and what was being published in the literature. Any

contrary opinions by Dr. Pramudji go to her bias as a paid consultant for Defendants and a

testifying expert in other cases on behalf of Defendants. Defendants’ complaints as to Dr.

Rosenzweig’s comments about Dr. Pramudji are more appropriate for cross examination and jury

consideration.

E.     THE COURT HAS ALREADY ALLOWED DR. ROSENZWEIG TO TESTIFY AS
       TO CONTRACTION, SHRINKAGE, DEFORMATION, DEGRADATION,
       RIGIDITY, AND OTHER CHARACTERISTICS OF TVT-O AND PROLIFT+M
       ALLEGED HERE

       Dr. Rosenzweig’s opinions concerning the mesh characteristics are based on his

extensive knowledge, training, and experience as set forth herein and in his report. Moreover, it

is based on his review of the detailed medical records produced in this case, including, but not



                                                  8
     Case 4:20-cv-03678 Document 51 Filed on 05/28/19 in TXSD Page 9 of 11




limited to records describing the mesh as observed by Plaintiffs’ treating physicians visually and

physical examination and her treating physician’s diagnoses. Plaintiffs’ treating medical

providers specifically described Plaintiff and/or the mesh as: exposed and palpable with chronic

inflammation (Rosenzweig Rpt at Page 8); a knot in her right lower quadrant (Page 9); a palpable

band of scar tissue; bumpy; with painful banding; inter alia. Based on his training, education,

and experience, Dr. Rosenzweig is able to opine that the characteristics of mesh can be a cause

of the specific conditions and symptoms from which Plaintiff suffered.

       This Court has already rejected the assertion that Dr. Rosenzweig could not render

opinions concerning the characteristics of mesh, even in the Huskey case relied upon by

Defendants in their motion and in the Wilkerson case. Dr. Rosenzweig has testified that and

explained in detail that he has “personally seen mesh that is broken, cracked, brittle and look

different from when it came out of the package.” See Lewis Transcript, Ex. E at 70:11-71:9; see

also Rosenzweig Report here as Exhibit B to Def Motion. Dr. Rosenzweig has also explained in

detail the problems that are caused by degradation and the other characteristics described herein,

which include, but are not limited to: greater foreign body reaction, enhanced inflammatory

response, and excessive scarring, which then leads to additional problems. See Def Ex B. These

opinions are not only based on clinical observations. There are scientific studies and Defendants’

own internal documents that support Dr. Rosenzweig’s opinions on the clinical effects of

degradation and the other characteristics described. For instance, a study by Imel, et al.,

concludes that “degradation causes surface cracking, mesh contraction, loss of mass,

embrittlement, decreased melting temperature, foreign body reaction and reduced compliance of

the material. Imel, A., et. Al, In Vivo Degradation of Polypropylene Pelvic Mesh, Biomaterials

(2015) previously produced in the Mullins Daubert Reponse which entire response is adopted



                                                9
    Case 4:20-cv-03678 Document 51 Filed on 05/28/19 in TXSD Page 10 of 11




and incorporated in relevant part as if fully set forth herein. For all of these reasons, the Court

should again reject Defendants’ criticism of Dr. Rosenzweig’s opinions on degradation, particle

loss and other characteristics. At the very least, this is more appropriate for cross examination.

       Under Daubert, “most arguments about an expert’s qualifications relate more to the

weight to be given the expert’s testimony than to its admissibility.” Holbrook v. Lykes Bros. S.S.

Co., 80 F.3d 777, 782 (3d Cir. 1996). An expert witness simply “must possess some specialized

knowledge or skill or education that is not in the possession of the jurors.” Certain Underwriters

at Lloyd’s, London v. Sinkovich, 232 F.3d 200, 203 (4th Cir. 2000). Expertise can be based on

“practical experience as well as academic training and credentials.” Elcock v. Kmart Corp., 233

F.3d 734, 741 (3d Cir. 2000).

       Here, Dr. Rosenzweig’s qualifications to testify regarding the suitability of polypropylene

mesh when implanted in the pelvic floor have been amply demonstrated. If Defendants feel that

different credentials would produce “better” testimony, they are welcome to present that

argument to the jury, but it is not a basis for excluding Dr. Rosenzweig’s opinions. See

Holbrook, 80 F.3d at 782 (“Who is ‘best’ qualified is a matter of weight upon which reasonable

jurors may disagree.”).

       Contrary to Ethicon’s suggestion, Dr. Rosenzweig does not have to be an expert in the

characteristics of polymers to “possess some specialized knowledge or skill or education that is

not in the possession of the jurors.” See Sinkovich, 232 F.3d at 203. Dr. Rosenzweig is opining

about the effect of the mesh in the vaginal region. Moreover, Dr. Rosenzweig has gone beyond

his formidable education, training, and clinical experience to review scientific and medical

literature, review depositions, review internal Ethicon documents, review Dr. Howard Jordi’s

study of explanted meshes, and conduct his own review of microscopic images from explanted



                                                 10
       Case 4:20-cv-03678 Document 51 Filed on 05/28/19 in TXSD Page 11 of 11




meshes.3 All of this knowledge renders Dr. Rosenzweig well qualified to offer his opinions,

regarding issues created by the mesh in vivo.

          Dr. Rosenzweig’s opinions are based upon the dangers of exposing the vaginal region to

polypropylene.

F.        DR. ROSENZWEIG’S PROFFERED OPINIONS ABOUT PLAINTIFFS’ LONG
          TERM PROGONISIS ARE NOT SPECULATIVE

          Dr. Rosenzweig’s opinions concerning the mesh characteristics are based on his

extensive knowledge, training, and experience as set forth herein and in his report. Moreover, it

is based on his review of the detailed medical records produced in this case, including, but not

limited to records describing the mesh as observed by Plaintiffs’ treating physicians visually and

physical examination and her treating physician’s diagnoses. Dr. Rosenzweig’s opinions

concerning Plaintiffs’ prognosis is based are not speculative but based on reasonable medical

probability as stated in detail in his report. Any challenge is more appropriate for cross

examination.

                                         IV.   CONCLUSION

          For all of the foregoing reasons, the Court should deny Defendants’ motion to exclude

Dr. Rosenzweig from testifying as an expert at trial.


Dated: May 28, 2019                             Respectfully submitted,
                                                /s/ Erin KCopeland
                                                FIBICH LEEBRON COPELAND & BRIGGS
                                                1150 Bissonnet Street
                                                Houston, TX 77005
                                                (713) 751-0025
                                                ecopeland@fibichlaw.com




3
    See Rosenzweig Report, Ex. 1, at 12-21.

                                                 11
